Citation Nr: 1325039	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  11-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's tinnitus either began during, or was otherwise caused by, his military service, to include any noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus due to noise exposure in service.  Specifically, the Veteran asserts that he currently has tinnitus that was a result of in-service noise exposure from working as an aviation storekeeper, and that he has had tinnitus since his period of service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2012).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board notes that the condition at issue, tinnitus, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the first required element of a service connection claim, the Board finds that the Veteran has a current disability of tinnitus.  The Veteran has indicated he experiences symptoms of tinnitus.  In addition, the Veteran was afforded a VA examination in May 2010, and the examiner diagnosed tinnitus.  

Next, the Board acknowledges that the Veteran was exposed to loud noise in service (this point is not at issue).  The Veteran's MOS is listed as aviation storekeeper in his DD-214, and service treatment records indicate that the Veteran was treated at the Flight Line Clinic in July 1987.  

In the present appeal, the Veteran asserted that he has experienced tinnitus since service.  However, service treatment records do not contain any complaints of tinnitus.  Audiometric testing conducted in March 1985, while the Veteran was in service, does not include any complaints of tinnitus.  

While it is possible that the Veteran did not report this problem in service to any health care provider, the Veteran has provided more factual evidence against this own claim:  The Veteran did not report symptoms of tinnitus on the report of medical history dated March 1985.  Instead, he indicated he did not have hearing loss or ear, nose or throat trouble (if the Veteran was having a problem with ringing in his ears at this time, why would he report having no problems at this time?).  At the January 1989 separation examination, the medical provider marked that the Veteran's ears were normal and did not diagnose or make any notation of tinnitus, providing more evidence against this claim.  Therefore, the service treatment records provide factual evidence against the Veteran's own claim, some facts from the Veteran himself. 

Furthermore, the Board finds that the Veteran's statements regarding the history of his symptoms are outweighed by other, more probative evidence of record.  As described, the January 1989 separation examination report did not reflect a diagnosis of tinnitus nor did the Veteran indicate tinnitus in his report of medical history in March 1985.  Moreover, the evidence of record shows no complaints, diagnosis, or treatment for tinnitus until the Veteran submitted his VA disability compensation claim in January 2010, over two decades after his separation from service.  Thus, the Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service and is therefore of more probative value than the more recent assertions made many years after service separation in the context of seeking monetary benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Moreover, the Veteran's statements regarding the history of symptoms of tinnitus are, at best, vague, which tend to show that his current symptoms do not extend back to service.  Specifically, the Veteran listed no date of onset for his tinnitus on his claim for benefits, and at the May 2010 VA examination, the examiner noted that "[t]he veteran stated his tinnitus began while in the military but there was no precipitating event or onset defined."  Moreover, in his claim, the Veteran states that he has had tinnitus "since service," but he then immediately cites VA regulations and case law to support his assertion rather than providing facts to do so.  The Veteran does not provide any description of symptoms since service, and the Board therefore finds that such vague assertions provide only the most minimal of support for a finding that the Veteran's tinnitus began in and has continued since service separation.  His statements, overall, provide evidence against this claim. 

For the above reasons, the Board finds that continuous symptoms since separation has not been established, either through the clinical record or through the Veteran's own statements. 

The Board will now consider whether the other evidence of record establishes a link between an in-service disease or injury and the Veteran's current tinnitus.  In May 2010, the Veteran was afforded a VA examination that demonstrated normal hearing acuity.  The examiner specifically noted the Veteran's contention that he has had tinnitus since service and that he attributes his current tinnitus to exposure to noise during service.  However, the examiner also noted that the Veteran "has a history of several years of civilian noise exposure."  Ultimately, the examiner concluded that such noise exposure "is a more likely contributor" to the Veteran's tinnitus and that "it is less likely than not that [the Veteran's] tinnitus is service connected."

The Board acknowledges the Veteran's contention that in-service acoustic trauma caused his current tinnitus.  The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the most probative evidence of record on the element of whether there is a nexus between an in-service incurrence and the Veteran's current tinnitus is the May 2010 examination report, which only provides more evidence against this claim. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed below, VA has fulfilled its duties under the VCAA.

When VA receives a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For service-connection claims, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the VCAA duty to notify was satisfied by a February 2010 letter that informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The letter also included the type of evidence necessary to establish a disability rating and effective date.  
 
Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In connection with the current appeal, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, and a VA audiological examination from May 2010.  The examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for tinnitus is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


